In an action, inter alia, to set aside the sale of a business and real property, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Burke, J.), dated January 11, 2002, which denied their motion to set aside a stipulation of discontinuance and granted the cross motion of the defendant Helen A. Silva to dismiss the complaint insofar as asserted against her.
Ordered that the order is affirmed, with costs.
Stipulations are favored by the courts and will be set aside only upon a showing of good cause sufficient to invalidate a contract, such as fraud, overreaching, duress, or mistake (see Hallock v State of New York, 64 NY2d 224, 230 [1984]; Zwirn v Zwirn, 153 AD2d 854 [1989]). The plaintiffs failed to make the requisite showing. Therefore, the Supreme Court properly denied their motion to set aside the stipulation of discontinu- . anee and properly granted the cross motion of the defendant Helen A. Silva to dismiss the complaint insofar as asserted *493against her. Santucci, J.P., Luciano, Schmidt and Adams, JJ., concur.